Citation Nr: 0305573	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-33 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of SFWs 
of the cervical spine (claimed as back disability).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Chris Moran, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970. 

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
Regional Office rating decision dated in December 1996.  The 
veteran provided oral testimony before a Hearing Officer at 
the RO in May 1998, a transcript of which has been associated 
with the claims file.

In August 2002 the veteran's representative provided oral 
testimony on his behalf before the undersigned Veterans Law 
Judge, Board of Veterans' Appeals sitting at the RO.  The 
transcript has been associated with the claims file. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the 
appellant that he has the right to 
submit additional evidence and 
argument on the matter or matters 
the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should contact the veteran and 
request that he provide the addresses of Drs. 
Wyhthal and Sodhi in order to obtain all his 
records of treatment dating between 
approximately 1977 and 1983.  Provide him with 
release forms and ask that a copy be signed 
and returned for each health care provider 
identified.

When the veteran responds, obtain the records 
from the private physicians.  If these records 
can't be obtained and we don' t have 
affirmative evidence that they don't exist, 
the RO must inform the veteran of the records 
that we were unable to obtain, including what 
efforts were made to obtain them.  

3.  The RO should provide the veteran with a 
VA Form 21-8940, Veterans Application for 
Increased Compensation Based on 
Unemployability with an enclosed return 
envelope.  Ask that he complete the form in 
detail as well as sign and date the form and 
return the form to the RO as soon as possible.

4.  After obtaining the records above 
discussed the RO should make arrangements with 
the Albany, New York VA Medical Center for Dr. 
M. Kabir, M.D., the staff physician who 
examined the veteran in April 2000, if 
possible, or other appropriate specialist to 
review the veteran's claims file and provide 
an opinion as to whether it is at least as 
likely as not that any present cervical spine 
disability(ies) with right upper extremity 
symptoms, is/are related to any incident of 
active service including claimed SFWs.  


It should be emphasized to the examiner that 
the veteran is a recipient of the Purple Heart 
Medal indicating that he was definitely 
wounded as a result of combat service.  The 
examiner must include the complete rationale 
for all opinions and conclusions expressed.

5.  Also, the RO should afford the veteran a 
VA social and industrial survey (SIS) to 
determine his employability status in relation 
to disability associated with service-
connected PTSD.

6.  Thereafter, the RO should afford the 
veteran a special psychiatric examination by a 
VA psychiatrist, or on a fee basis if 
necessary, for the purpose of ascertaining the 
current nature and extent of severity of PTSD.  

The entire claims folder, copies of the 
previous and amended criteria for rating 
psychiatric disorders, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and pursuant to 
conduction and completion of the examination.  
The examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  Any further indicated special 
studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in order 
to determine the impairment caused by PTSD.  
If there are other psychiatric disorders 
found, in addition to service-connected PTSD, 
the examiner should specify which symptoms are 
associated with each disorder(s).


If certain symptomatology cannot be 
dissociated from one disorder or another, it 
should be so indicated.  If a psychiatric 
disorder(s) other than PTSD is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder is 
causally or etiologically related to PTSD, 
and, if not so related, whether the veteran's 
PTSD has any effect on the severity of any 
other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be accomplished.  
During the course of the examination, the 
examiner should identify all of the symptoms 
or manifestations of the veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) provided 
in the Diagnostic and Statistical Manual for 
Mental Disorders, in relation to the veteran's 
impairment from PTSD. The examiner must 
include a definition of the numerical GAF code 
assigned, as it relates to the veteran's 
occupational and social impairment.

The examiner must express an opinion as to 
whether PTSD has rendered the veteran 
unemployable for VA compensation purposes.

If the historical diagnosis of PTSD is changed 
following examination, the examiner should 
state whether the new diagnosis represents 
progression of the prior diagnosis, correction 
of an error in the prior diagnosis, or 
development of a new and separate condition.  
Any opinions expressed by the examiner as to 
the severity of PTSD must be accompanied by a 
complete rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the claims 
file to ensure that any other notification and 
development action required by the VCAA, Pun. 
L. No. 106-475 is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159). 

8.  When the development requested 
has been completed, the RO should 
then readjudicate the veteran's 
claims of entitlement to service 
connection for residuals of SFWs of 
the cervical spine (claimed as back 
disability), and entitlement to a 
TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655(2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


